DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8-10 and 12-13 are cancelled. Claims 1-3, 11 and 14-16 are amended. Claim 17 is newly added. Claim 1 is an independent claim. Claims 1-7, 11 and 14-17 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 4 "… a cylindrical upper section …a cylindrical intermediate section … a cylindrical lower section … an inner peripheral side region of the cylindrical intermediate section…” constitutes an indefinite subject matter. It is noted that the parent claim 1 already recites “… a cylindrical upper section, a cylindrical intermediate section … a cylindrical lower section … an inner peripheral side region of the cylindrical intermediate section…”; it is not clear whether “… a cylindrical upper section… a cylindrical intermediate section … a cylindrical lower section … an inner peripheral side 
The recited in claim 17 "…a diameter of the silicon single crystal… is 450 mm or more…” constitutes an indefinite subject matter. It is not clear what “or more” means, for example what the maximum diameter of the silicon single crystal is. Therefore, the metes and bounds of claim 17 are not readily ascertainable. Clarification and/or correction are/is required. 
Allowable Subject Matter
Claims 1-3, 7, 11 and 14-16 are allowed.
Claims 4-6 and 17 would be also allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. No new matter should be introduced into claims.
The following is an examiner’s statement of reasons for allowance: Applicant's evidence/arguments/remarks filed 01/07/2022 have been fully considered, and they are persuasive. On page 11 of the remarks, the applicant argued that “… Inzumi … does not disclose or render obvious at least the limitations of “a core part in which a direction of carbon fibers has isotropy as viewed from a center axis of the hollow space” and “a clad part in which the direction of the carbon fibers has anisotropy as viewed from the center axis of the hollow space” … as recited in claim 1… the anisotropic fiber structure of the clad part enhances tensile strength in the axial direction and improves mechanical 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714